Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 2 of claim 2 “a touch area” is set forth and in line 3 of claim 2 “a touch area” is also set forth. As a result it is unclear if these are the same touch areas or entirely different touch areas.  Similar indefiniteness exists in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karasawa et al (US 2014/0156107).

As per claim 1 Karasawa et al depicts in figures 2 & 4 and discloses insofar as the claims are definite and understood: A steering wheel 200 comprising: a wheel frame 200r; a base { [0187]  hook-and-loop fastener } coupled to cover the wheel frame 200r { [0187] The touch sensor 21 may be detachably mounted on the circular portion 200r by use of a hook-and-loop fastener.}; a sensor electrode 21 arranged on the base and configured to receive a driver's touch input { [0079] The driver grips part of the circular portion 200r on which the touch sensors 21 are mounted. In FIG. 1, the output from the touch sensors 21 is input into a sensor data generator 22. When the driver touches the touch sensors 21 with the hands, a contact detection signal is input into the sensor data generator 22. }; and a controller 10 { figure 1 } configured to set up a touch area for manipulation to control components of a vehicle based on a touch area of the sensor electrode 21 having received the touch input. { [0080] The sensor data generator 22 generates, based on the input contact detection signal, sensor data including positional data showing which region in the touch sensors 22 the contact detection signal is obtained from and then supplies the data to the controller 10. The touch sensors 21 and the sensor data generator 22 may be integrated together, or the sensor data generator 22 may be positioned inside the controller 10. }

As per claim 2 Karasawa et al depicts in figures 2 & 4 and discloses insofar as the claims are definite and understood: The steering wheel 200 of claim 1, wherein the controller 10 is further configured to determine a palm touch input of the driver and set up a touch area for manipulation around a touch area having received the palm touch input. { [0090] FIG. 4 is an example in which the touch sensors 21 on the right and left sides in FIG. 3B are each divided into an upper touch sensor 21a and a lower touch sensor 21b. In the example of FIG. 4, the upper touch sensor 21a detects contact of the index finger and the thumb, and the lower touch sensor 21b detects contact of mainly the palm, the second finger and the third finger. }

As per claim 3 Karasawa et al depicts in figures 2 & 4 and discloses insofar as the claims are definite and understood: The steering wheel 200 of claim 1, wherein the controller 10 is further configured to determine a palm touch input of the driver and set an area separated from a touch area having received [0090] FIG. 4 is an example in which the touch sensors 21 on the right and left sides in FIG. 3B are each divided into an upper touch sensor 21a and a lower touch sensor 21b. In the example of FIG. 4, the upper touch sensor 21a detects contact of the index finger and the thumb, and the lower touch sensor 21b detects contact of mainly the palm, the second finger and the third finger. }

As per claim 4 Karasawa et al depicts in figures 2 & 4 and discloses insofar as the claims are definite and understood: The steering wheel 200 of claim 3, wherein the controller 10 is further configured to set two areas separated from the touch area having received the palm touch input by the preset offset in opposite directions to the touch area for manipulation. { [0090] FIG. 4 is an example in which the touch sensors 21 on the right and left sides in FIG. 3B are each divided into an upper touch sensor 21a and a lower touch sensor 21b. In the example of FIG. 4, the upper touch sensor 21a detects contact of the index finger and the thumb, and the lower touch sensor 21b detects contact of mainly the palm, the second finger and the third finger. }

As per claim 5 Karasawa et al depicts in figures 40A& 40B  and discloses insofar as the claims are definite and understood: The steering wheel 200 of claim 3, wherein if a touch input is received in the touch area for manipulation, the controller 10 is configured to change an offset based on a point at which the touch input is received in the touch area for manipulation. { [0332] Thus, according to the present embodiment, the controller 10 determines that the dragging is made in a straight line in the vertical direction as shown in FIG. 40B when a difference dyv of components "y" from a starting point Ps to an ending point Pe of the track is a predetermined threshold value of greater, and a difference dxv of components "x" is less than a predetermined threshold value as shown in FIG. 40A. }

As per claim 6 Karasawa et al depicts in figures 2 & 4 and discloses insofar as the claims are definite and understood: The steering wheel 200 of claim 5, wherein the controller 10 is configured to change the offset based on a distance between the point at which the touch input is received and a point in the palm touch area. { [0332] Thus, according to the present embodiment, the controller 10 determines that the dragging is made in a straight line in the vertical direction as shown in FIG. 40B when a difference dyv of components "y" from a starting point Ps to an ending point Pe of the track is a predetermined threshold value of greater, and a difference dxv of components "x" is less than a predetermined threshold value as shown in FIG. 40A. See also [0336]}

As per claim 11 Karasawa et al depicts in figures 2 & 4 and discloses: The steering wheel 200 of claim 1, wherein the wheel frame 200r comprises a rim, and the base is formed to cover the rim. { [0187] The touch sensor 21 may be detachably mounted on the circular portion 200r by use of a hook-and-loop fastener. Note: not unlike the disclosed “rim”, which is essentially the steering wheel, Karasawa et al shows in figures 2 & 4 a “rim”. }

As per claim 12 Karasawa et al depicts in figures 2 & 4 and discloses: The steering wheel 200 of claim 11, wherein the base is provided in the plural, and the plurality of bases are formed to cover different areas on the rim. { [0187] The touch sensor 21 may be detachably mounted on the circular portion 200r by use of a hook-and-loop fastener. Note: the hook-and-loop fastener is used by the touch sensor 21 and there is a plurality of touch sensors as shown in figure 4, for example }

As per claim 18 Karasawa et al depicts in figure 4 and discloses: The steering wheel 200 of claim 1, wherein the sensor electrode 21 comprises a first sensor electrode 21a, and a second sensor electrode 21b spaced apart from the first sensor electrode 21a.

As per claim 19 Karasawa et al depicts in figures 2 & 4 and discloses: The steering wheel 200 of claim 18, wherein the first sensor electrode 21a and the second sensor electrode 21b are arranged on a same layer.

As per claim 20 Karasawa et al depicts in figures 2 & 4 and discloses: A method for controlling a steering wheel 200 having a wheel frame 200r and a base { [0187]  hook-and-loop fastener } coupled to cover the wheel frame 200r { [0187] The touch sensor 21 may be detachably mounted on the circular portion 200r by use of a hook-and-loop fastener.}, the method comprising: receiving a touch input of a driver by a sensor electrode 21 arranged on the base and configured to receive a touch input of the driver { [0079] The driver grips part of the circular portion 200r on which the touch sensors 21 are mounted. In FIG. 1, the output from the touch sensors 21 is input into a sensor data generator 22. When the driver touches the touch sensors 21 with the hands, a contact detection signal is input into the sensor data generator 22. }; and setting up a touch area for manipulation to control components of a vehicle based on a touch area of the sensor electrode 21 having received the touch input. { [0080] The sensor data generator 22 generates, based on the input contact detection signal, sensor data including positional data showing which region in the touch sensors 22 the contact detection signal is obtained from and then supplies the data to the controller 10. The touch sensors 21 and the sensor data generator 22 may be integrated together, or the sensor data generator 22 may be positioned inside the controller 10. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa et al (US 2014/0156107).

Regarding claim 10 Karasawa et al is silent as to: The steering wheel of claim 1, wherein the base comprises a metal complex, and the sensor electrode  is a conductive layer filling a groove in the base.

Official notice is taken of the fact that a metal complex base and a sensor electrode being a conductive layer filling a groove in the base is notoriously old and well known in the semiconductor art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the base of Karasawa et al to include a metal complex, and the sensor electrode  is a conductive layer filling a groove in the base as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated 

	
As per claim 13 Karasawa et al depicts in figure 1 and discloses: The steering wheel 200 of claim 1, further comprising: a sensor sensor electrode 21 and configured to detect an amount of change in capacitance of the sensor electrode 21. { figure 1 & [0081] The touch sensor 21 may be a projected capacitive (mutual capacitance) type touch sensor. An example of the touch sensor 21 mounted on the circular portion 200r may be a flexible touch panel developed by MICRO TECHNOLOGY CO., LTD. }

As per claim 14 Karasawa et al depicts in figures 1 & 17 and discloses: The steering wheel 200 of claim 13, wherein: the wheel frame 200r comprises a spoke, and the steering wheel 200 further comprises a [0084] As indicated by dashed lines in FIG. 2, the touch sensors 21 and the onboard equipment 100 may be connected via electric wires placed inside the steering wheel 200 and the dash board. & figure 17 }

As per claim 15 Karasawa et al depicts in figures 2 & 4 and discloses: The steering wheel 200 of claim 14, further comprising: a sensor electrode 21 and the [0084] As indicated by dashed lines in FIG. 2, the touch sensors 21 and the onboard equipment 100 may be connected via electric wires placed inside the steering wheel 200 and the dash board. }

As per claim 16 Karasawa et al depicts in figures 2 & 4 and discloses: The steering wheel 200 of claim 15, wherein the [0084] As indicated by dashed lines in FIG. 2, the touch sensors 21 and the onboard equipment 100 may be connected via electric wires placed inside the steering wheel 200 and the dash board. }

As per claim 17 Karasawa et al depicts in figures 2 & 4 and discloses: The steering wheel 200 of claim 16, wherein the body part comprises a [0084] As indicated by dashed lines in FIG. 2, the touch sensors 21 and the onboard equipment 100 may be connected via electric wires placed inside the steering wheel 200 and the dash board. }

Regarding claims 13-17 Karasawa et al is silent as to: integrated circuits (IC); printed circuit boards; connectors and flexible printed circuit boards

Official notice is taken of the fact that integrated circuits (IC); printed circuit boards; connectors and flexible printed circuit boards is notoriously old and well known in the semiconductor art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the steering wheel of Karasawa et al with integrated circuits (IC); printed circuit boards; connectors and flexible printed circuit boards as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a steering wheel with integrated circuits (IC); printed circuit boards; connectors and flexible printed circuit boards so as to put controls, sensors and inputs in the steering wheel to control relevant digital information and music in a safe manner without the driver taking their hands off the steering wheel.


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is the inclusion of the language 
controller is configured to set up a plurality of touch areas for manipulation, activate the plurality of touch areas for manipulation, and if at least one of the plurality of touch areas for manipulation receives a touch input, deactivate the rest of the plurality of touch areas for manipulation, in which no touch input is received.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In [0049] Golomb (US 2011/0057785) discloses deactivation of touch areas; however, it is timed based and not location based.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd